u
      .,



                                             25-,
•                                       _    r£&

                                  k     =5   j®
                                        U3
                                  r\^




-r-
r                                                1




r
                                             K

               eoH cf




r
                        cftfci.


                                  COWVA.V-
       feit b*
                     £




                               :
                         r\j




K\ \                               V
                               to"n




rA4




                 C
Be:
                                                 1 -   ;-■ .■   ■        -


                                                                    1
                                                 US POSTAGE             $00.48--


              ■


         Q-   r-
                      4th Court of Appeals
                      Criminal Justice Center
         £            300 Dolcrosa
                      San Antonio, Texas 7320S
k-   T




                   "7SZO533O37